supplemental opinion.
Day, J.
A petition for rehearing was filed in this case, one position of which requires brief notice. It is said the object of the Iowa, Minnesota and North Pacific Eailroad Company, as declared in its articles of incorporation, is to acquire, maintain and operate a railroad running through the counties of Jasper, Story and Hamilton, via Newton, etc., and that this object of the corporation may be accomplished by the purchase of such railroad. It is true that a railroad may be acquired either by construction or purchase. But aid, under the statute, can be voted only for the construction, and *196not for the purchase, of a railroad. When, therefore, the taxes in question were voted in aid of a railroad to be acquired, maintained and operated, they were voted in aid of a road to be acquired in a manner which could lawfully be aided'. In other words, they were voted in aid of a road to be constructed, as indicated in the foregoing opinion. We see no reason for departing from the views expressed in our opinion. The petition for rehearing is
Overruled.